        Case 1:19-cv-02973-SCJ Document 75 Filed 08/19/19 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA


SISTERSONG WOMEN OF
COLOR REPRODUCTIVE
JUSTICE COLLECTIVE, on behalf
of itself and its members,

FEMINIST WOMEN’S HEALTH
CENTER, PLANNED
PARENTHOOD SOUTHEAST,
INC., ATLANTA
COMPREHENSIVE
WELLNESS CLINIC, ATLANTA
WOMEN’S MEDICAL CENTER,
FEMHEALTH USA d/b/a
CARAFEM, COLUMBUS
WOMEN’S HEALTH
ORGANIZATION, P.C., SUMMIT
MEDICAL ASSOCIATES, P.C., on
behalf of themselves, their
physicians and other staff, and their
patients;

CARRIE CWIAK, M.D., M.P.H.,
LISA HADDAD, M.D., M.S.,
M.P.H., and
EVA LATHROP, M.D., M.P.H., on
behalf of themselves and their
patients,

             Plaintiffs,
                                        No. 1:19-cv-02973-SCJ
v.

BRIAN KEMP, Governor of the
State of Georgia, in his official
        Case 1:19-cv-02973-SCJ Document 75 Filed 08/19/19 Page 2 of 7




capacity;

CHRISTOPHER M. CARR, Georgia
Attorney General, in his official
capacity;

KATHLEEN TOOMEY, Georgia
Commissioner for Department of
Public Health, in her official
capacity;

JOHN S. ANTALIS, M.D.,
GRETCHEN COLLINS, M.D.,
DEBI DALTON, M.D., E. DANIEL
DeLOACH, M.D., CHARMAINE
FAUCHER, PA-C, MICHAEL
FOWLER, SR., C.F.S.P.,
ALEXANDER S. GROSS, M.D.,
THOMAS HARDIN, JR., M.D.,
ROB LAW, C.F.A., MATTHEW W.
NORMAN, M.D., DAVID W.
RETTERBUSH, M.D., ANDREW
REISMAN, M.D., JOE SAM
ROBINSON, M.D., BARBY J.
SIMMONS, D.O., and RICHARD L.
WEIL, M.D., Members of the
Georgia
Composite Medical Board, in their
official capacities;

LaSHARN HUGHES, M.B.A.,
Executive Director of the Georgia
Composite Medical Board, in her
official capacity;

PAUL L. HOWARD, JR., District
Attorney for Fulton County, in his
official capacity;
                                      2
        Case 1:19-cv-02973-SCJ Document 75 Filed 08/19/19 Page 3 of 7




SHERRY BOSTON, District
Attorney for DeKalb County, in her
official capacity;

JULIA SLATER, District Attorney
for the Chattahoochee Judicial
Circuit, in her official capacity;

JOHN MELVIN, Acting District
Attorney for the Cobb Judicial
Circuit, in his official capacity;

DANNY PORTER, District Attorney
for the Gwinnett Judicial Circuit, in
his official capacity;

MEG HEAP, District Attorney for
the Eastern Judicial Circuit, in her
official capacity,

             Defendants.


    DISTRICT ATTORNEY PAUL L. HOWARD, JR.'S RESPONSE TO
      PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION

      COMES NOW, the District Attorney for the Atlanta Judicial Circuit in his

official capacity, Paul L. Howard, Jr. ("District Attorney Howard"), and responds

to Plaintiffs' Motion for Preliminary Injunction, as follows:

                                       RESPONSE
      The special responsibility conferred on district attorneys by the citizens of

the county they serve and the laws of this country and state is not merely to pursue
                                          3
        Case 1:19-cv-02973-SCJ Document 75 Filed 08/19/19 Page 4 of 7




convictions, but, fundamentally, to seek justice. State v. Wooten, 273 Ga. 529,

531, 543 S.E.2d 721, 723 (2001). The issues raised in Plaintiffs' Motion For

Preliminary Injunction are governed by long-standing, well-defined and controlling

precedent recognizing, among other fundamental rights, a woman's right to

privacy. District Attorney Howard respects both this controlling precedent and the

important rights it protects. Evaluated under this precedent, House Bill 481 (“H.B.

481”) represents an unconstitutional invasion of these rights. Accordingly, District

Attorney Howard does not oppose an injunction against the enablement of H.B.

481.

       Respectfully submitted this 19th day of August 2019.

                                             BAKER DONELSON, BEARMAN,
                                             CALDWELL & BERKOWITZ PC

                                             /s/ Linda A. Klein
                                             Linda A. Klein
                                             Georgia Bar No. 425069
                                             lklein@bakerdonelson.com
                                             Joe D. Whitley
                                             Georgia Bar No. 756150
                                             jwhitley@bakerdonelson.com
                                             Steven G. Hall
                                             Georgia Bar No. 319308
                                             shall@bakerdonelson.com
                                             Sarah Carrier
                                             Georgia Bar No. 377848
                                             scarrier@bakerconelson.com
                                             3414 Peachtree Road, NE
                                             Suite 1600
                                         4
Case 1:19-cv-02973-SCJ Document 75 Filed 08/19/19 Page 5 of 7




                                  Atlanta, Georgia 30326
                                  Telephone: 404.577-6000
                                  Facsimile: 404.221-6501

                                  Attorneys for Defendant Paul L.
                                  Howard, Jr., District Attorney for
                                  Fulton County, Georgia, in his official
                                  capacity




                              5
       Case 1:19-cv-02973-SCJ Document 75 Filed 08/19/19 Page 6 of 7




                       RULE 7.1(D) CERTIFICATE
     The undersigned counsel certifies that this document has been prepared with

Times New Roman 14-point font in accordance with Local Rule 5.1.C.

     Dated: August 19, 2019

                                          /s/ Linda A. Klein
                                          Linda A. Klein
                                          Georgia Bar No. 425069
                                          lklein@bakerdonelson.com




                                      6
        Case 1:19-cv-02973-SCJ Document 75 Filed 08/19/19 Page 7 of 7




                          CERTIFICATE OF SERVICE
      I certify that on the 19th day of August, the foregoing DISTRICT

ATTORNEY PAUL L. HOWARD, JR.'S RESPONSE TO PLAINTIFFS'

MOTION FOR PRELIMINARY INJUNCTION was electronically filed with

the Clerk of Court using the CM/ECF system, which will automatically send email

notification of such filing to the attorneys of record.

      Respectfully submitted this 19th day of August 2019.

                                               BAKER DONELSON, BEARMAN,
                                               CALDWELL & BERKOWITZ PC
                                               /s/ Linda A. Klein
                                               Linda A. Klein
                                               Georgia Bar No. 425069
                                               lklein@bakerdonelson.com
                                               Joe D. Whitley
                                               Georgia Bar No. 756150
                                               jwhitley@bakerdonelson.com
                                               Steven G. Hall
                                               Georgia Bar No. 319308
                                               shall@bakerdonelson.com
                                               Sarah Carrier
                                               Georgia Bar No. 377848
                                               scarrier@bakerconelson.com
                                               3414 Peachtree Road, NE
                                               Suite 1600
                                               Atlanta, Georgia 30326
                                               Telephone: 404.577-6000
                                               Facsimile: 404.221-6501
                                               Attorneys for Defendant Paul L.
                                               Howard, Jr., District Attorney for
                                               Fulton County, Georgia, in his official
                                               capacity
                                           7
